Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 11/23/2020 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 11/23/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: In ¶0001, please insert this phrase, “now U.S. Patent No. 10,847,486,” after “August 23, 2019”.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
[AltContent: rect]Regarding claim 1, the phrases:
(i) “a first pattern of first and a second pattern of second holes” leaves a latter recitation without proper antecedent basis. The phrase, “a first pattern of first holes and a second pattern of second holes” is suggested as a replacement.
(ii) “the conductive material in the first holes define” and “the conductive material in the second holes define” are grammatically incorrect. The phrases, “the s” and ““the conductive material in the second holes defines” is suggested as a replacement.
(iii) “wherein the first height is different than the second height” must be proceeded by a conjunction.
[AltContent: rect]Regarding claim 6, the phrases:
	(i) “into third concurrently” appears to be missing at least one word.
	(ii) “thirst hole” appears to be missing at least one word and also appears to be a misspelling of at least one of the two words recited.
Regarding claim 7, the phrase, “arranged in cluster with each cluster” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 5, the limitation, “first average width”, and “second average width” are unclear with regard to how these are to be determined. The distance between two sides of a macroscopic object may be measured in a variety of ways, as would be the case for a rectangular or hexagonal hole (or pillar). Furthermore, the recitation of an average width 
Regarding claim 3, the limitations, “first average distance”, and “second average 
distance” are unclear with regard to how these are to be determined. The distance between two features may be measured in a variety of ways, even if such distances are restricted to nearest neighbors (which is of course not recited). Indeed, in two dimensions such nearest-neighbor distances (again, not recited in the claim) still do not specify adequately the location of every feature.
Regarding claim 8, the limitation, “average lateral spacing” is unclear with regard to how is to be determined. Is the practitioner allowed to vary the lateral spacing so as to keep the average within certain bound?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiyono et al. (US 2015/0214175 A1) teaches relating a method of forming pillars in a semiconductor assembly, comprising: first pillars in first holes, and forming second pillars in second holes on a semiconductor device.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816